Name: Commission Regulation (EEC) No 1685/92 of 29 June 1992 amending Regulation (EEC) No 1319/92 establishing a system for the surveillance of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Yugoslav Republics of Macedonia and Montenegro
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  political geography;  plant product
 Date Published: nan

 Avis juridique important|31992R1685Commission Regulation (EEC) No 1685/92 of 29 June 1992 amending Regulation (EEC) No 1319/92 establishing a system for the surveillance of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Yugoslav Republics of Macedonia and Montenegro Official Journal L 176 , 30/06/1992 P. 0033 - 0033COMMISSION REGULATION (EEC) No 1685/92 of 29 June 1992 amending Regulation (EEC) No 1319/92 establishing a system for the surveillance of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Yugoslav Republics of Macedonia and MontenegroTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 545/92 of 3 February 1992 concerning the arrangements applicable on imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the Yugoslav Republic of Macedonia (1), as last amended by Regulation (EEC) No 1433/92 (2), and in particular Article 10 thereof, Whereas the Yugoslav Republic of Montenegro has been withdrawn from the list of beneficiaries under Regulation (EEC) No 545/92; whereas Regulation (EEC) No 1319/92 (3) should therefore be amended accordingly; Whereas since the present war situation is making transport to the Community of products originating in the benefiting Republics difficult the period of validity of import licences should, for the 1992 season, be increased from eight to 30 days; whereas for reasons of fairness the benefit of this provision must be extended to licences issued before the date of entry into force of this Regulation that are still valid on that date, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1319/92 is amended as follows: 1. in the title and in Article 1 (1) the words 'Republics of Macedonia and Montenegro' are replaced by 'Republic of Macedonia'; 2. Article 2 (4) Section 1 is replaced by the following: 'Import licences shall be valid for eight days from the date of actual issue. For the 1992 season, however, this period shall be extended to 30 days. At the request of the interested party Member States shall also increase to a total of 30 days the period of validity of licences issued before 30 June 1992 and still valid on that date.' Article 2 This Regulation shall enter into force on 30 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 63, 7. 3. 1992, p. 1. (2) OJ No L 151, 3. 6. 1992, p. 7. (3) OJ No L 140, 23. 5. 1992, p. 12.